FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke in view of U.S. Patent No. 8,593,501 by Kjeldaas.
Regarding claim 1, Engelke discloses: 
a method of audio to text transcription (paragraph: 56) provided by a captioner company (paragraphs: 50, 51, 55) comprising the steps of: 
a) a far end caller (e.g. incoming caller) connected to a user in audio communication (paragraphs: 51, 62) with a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55); b) said captioned telephone service manager utilizing a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and sending at least the far end caller’s text to a device of the user (paragraphs: 62-63). 
Engelke discloses (in Figure 2) wherein the text of the far end caller appears in a bubble (i.e. captioned phrases) that grows until the far end caller takes a break from talking (i.e. a virtual scrolling tool enables the user to scroll through content as the content is presented on the screen).  As the far end caller continues to talk and the captioned phrases grows, the user uses the scrolling tool to scroll through the captioned phrase (paragraph: 0053).  Engelke further discloses (in Figure 2) wherein the text of the far end caller appears on the device (i.e. captioned phrases) (paragraph: 0053).  
	Engelke does not disclose a third party caller separate from the far end caller and user who joins the conversation and text bubbles of all three parties.
In related art, Kjeldaas discloses a far end caller (i.e. another participant) and a user (i.e. a user; Fig. 1, 14) and a third party caller (i.e. another participant) talking at a same time utilizing a captioner of a captioned telephone service manager (i.e. module; Fig. 1, 10; col. 4, line 1 – col. 5, line 44) wherein their respective text appears side by side on a device of the user (col. 15, lines 5-20) and the captioner separates text of the far end caller, the third party caller, and the user and sends both to the user (col. 15, lines 5-55; Fig. 3A).  Kjeldaas further discloses multiple parties on the call which reads on the claimed: far end caller, a user, and a third party caller and wherein the text of the far end caller, the user, and the third party are separated by text bubbles segregated on a screen of the device of the user (see Fig. 3A).     
It would have been obvious to modify Engelke to disclose text bubbles of three parties on the device as taught by Kjeldaas.  One of ordinary skill in the art can modify Engelke to include the device and captioner of Kjeldaas in order to disclose transcribed audio in the form of text of all parties on the call on the user’s device to understand the conversation.
Regarding claim 2, the method of claim 1 wherein Kjeldaas discloses the text bubbles associated with the far end caller, the user, and the third party are differentiated by color (col. 14, lines 4-44).
Regarding claim 3, the method of claim 2, wherein Kjeldaas discloses the text bubbles associated with the far end caller, the user and the third party are differentiated by location on the screen (col. 15, lines 5-55; Fig. 3A).
Regarding claim 4, the method of claim 1 wherein Kjeldaas discloses the text bubbles associated with the far end caller, the user and the third party are differentiated by location on the screen (col. 15, lines 5-55; Fig. 3A).
Regarding claim 5, the method of claim 4 wherein Engelke in view of Kjeldaas discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (Engelke: paragraph: 72; Kjeldaas: col. 4, line 1 – col. 5, line 44).
Regarding claim 6, the method of claim 4 wherein Kjeldaas discloses where more than one third party join the conference call with the text of the third parties are differentiated (col. 15, lines 5-55; Fig. 3A).
Regarding claim 7, the method of claim 4 wherein Engelke in view of Kjeldaas discloses the captioner is automated speech recognition software (Engelke: paragraphs: 55-56; Kjeldaas: col. 15, lines 5-55) controlled by the captioned telephone service manager.
Regarding claim 13, the method of claim 1 wherein Engelke in view of Kjeldaas discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (Engelke: paragraph: 72; Kjeldaas: col. 4, line 1 – col. 5, line 44).
Regarding claim 14, the method of claim 1 wherein Engelke in view of Kjeldaas discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (Engelke: paragraph: 72; Kjeldaas: col. 4, line 1 – col. 5, line 44).
Regarding claim 15, the method of claim 4 wherein Engelke in view of Kjeldaas discloses the captioner is automated speech recognition software (Engelke: paragraphs: 55-56; Kjeldaas: col. 15, lines 5-55) controlled by the captioned telephone service manager.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke in view of Kjeldaas as applied to claim 4 and in further view of U.S. Pat. No. 7,830,408 by Asthana et al, hereinafter Asthana.
Regarding claim 8, the method of claim 4 wherein Engelke in view of Kjeldaas do not disclose a prioritized vocabulary for the user which is not provided for use with a similar priority to a public outside of the user.  
Asthana discloses a method of audio to text transcription (col. 2, lines 6-25) provided by a captioner company (col. 2, lines 6-18 and col. 3, lines 27-34) comprising the steps of: a) a far end caller (i.e. a second user located at a second endpoint; Fig. 1, 16) connected to a user (i.e. a first user located at a first endpoint; Fig. 1, 14) in audio communication with a telephone number (i.e. phone number) managed by a captioned telephone service manager (i.e. conference controller; Fig. 1, 12) (col. 2, line 54 – col. 3, line 67);
b) said captioned telephone service manager utilizing a captioner (i.e. Speech to text (STT) converter; Fig. 1, 34; located at an endpoint or at the conference controller; col. 7, lines 36-38) to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time (col. 2, lines 6-64, col. 3, lines 8-9, col. 4, lines 5-10 and lines 28-32 and lines 46-50, col. 5, lines 4-35, col. 6, lines 1-3, col. 7, lines 20-38); and
c) a third party caller (user of endpoint 3; Fig. 1, 18) separate from the far end caller and the user joining in a conference call with the user and far end caller with the captioned telephone service manager utilizing the captioner to transcribe audio to text from the third party caller and provide to the device of the user (col. 2, line 54 – col. 3, line 67).
Asthana further comprises a prioritized vocabulary (i.e. customized language preference of user) for the user which is not provided for use with a similar priority to a public outside of the user (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
It would have been obvious to modify Engelke in view of Kjeldaas to disclose prioritized vocabulary as taught by Asthana.  One of ordinary skill in the art can modify Engelke to include the language preferences of Kjeldaas in order to disclose customized language preferences to the user in order to provide understanding of the conversation during the communication.
Regarding claim 9, the method of claim 8 wherein Asthana discloses the user provides words (i.e. customized language preference of user) to the captioned telephone service manager which may be less common than used by the public (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 10, the method of claim 9 wherein Asthana discloses the words are one of geographic and technical in nature (i.e. a specific language) (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 11, the method of claim 9 wherein Asthana in view of Kjeldaas discloses the user ascribes a likely priority to words (Asthana: i.e. customized language preference of the user) likely to be used in conversations with the user (Asthana: col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64; Kjeldaas: col. 16, line 39 – col. 18, line 34; col. 21, line 11 – col. 22, line 65).
Regarding claim 12, the method of claim 8 wherein Asthana in view of Kjeldaas discloses the captioned telephone service manager provides a prioritized vocabulary (Asthana: i.e. customized language preference) for each user based on communications of the user (Asthana: col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64; Kjeldaas: col. 16, line 39 – col. 18, line 34; col. 21, line 11 – col. 22, line 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653